DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 9 requires a frequency doubling crystal that is a KTP crystal, an LBO crystal and a β-BBO crystal. Claim 9, as amended requires the frequency doubling crystal to all 3 of the listed crystals.  The original claim 9 provided an open ended list of alternative crystals. It is not clear that the inventors originally conceived of a frequency doubling crystal which was a KTP crystal, an LBO crystal and a β-BBO crystal. 
Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, as well as 17 due to its dependency, recites the limitation "the first amount of the compound containing GA" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1-7, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN-106801257 (Zhengping) in view of CN-101588009 (Huang).
For claim 1, Zhengping teaches a doped laser crystal with  having a general chemical formula of (ErxYbyCezA(1-x-y- z))3RM3Si2Ol4 ([0011]), wherein x is 0, y is 0.005 to 0.10, z is 0 to 0.15 ([0013]); A is selected from Ca, Sr or Ba , and combinations thereof ([0013], Ca); R is selected from Nb, Ta and combinations thereof ([0018], Nb); and M is selected from Al, Ga and combinations thereof ([0013], Ga).
Zhengping does not teach x is 0.002 to 0.02 and z is 0 to 0.15. However, Huang teaches doping laser crystals with optimized levels of Er, Yb, and Ce in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s Er, Yb, and Ce dopants in the laser crystal of Zhengping in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser. While the combination does not explicitly teach x is 0.002 to 0.02, y is 0.005 to 0.10, and z is 0 to 0.15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal doping concentrations including x is 0.002 to 0.02, y is 0.005 to 0.10, and z is 0 to 0.15, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One of ordinary skill in the art would have been motivated to determine the optimal doping concentrations in order to produce a low-threshold high efficiency. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 2, the combination inherently teaches the erbium-doped silicate crystal belongs to a trigonal crystal system, and is P321 space group. The crystal is CNGS which is a trigonal crystal system whose space group is P321. See for example Lan listed in the references cited but not relied upon below.	 
For claim 3, the combination as applied in the rejection of claim 1 above teaches the erbium-doped silicate crystal of claim 1 and a method of preparing the erbium-doped silicate crystal of claim 1, comprising (as taught by Zhengping): 
S1: mixing and grinding ([0023]), a compound containing Yb ([0021], Yb2O3), a compound containing A ([0021], CaCO3), a compound containing R ([0021], R2O5), a compound containing M ([0021], Ga2O3), and a compound containing Si ([0021], SiO2); 
S2: sintering a mixture obtained from step S1 to obtain a polycrystalline material ([0026]); and
S3: carrying out a crystal growth of the polycrystalline material obtained in step S2; wherein, said A, R, M are defined in claim 1 ([0027]).
The combination does not explicitly teach a compound containing Er and a compound containing Ce is mixed and ground in the step S1 above. However, as discussed above, Zhengping does teach mixing and grinding rare earth compounds in order to provide the dopant to the grown crystal (Yb2O3, [0021] and [0023]). The combination as described in the rejection of claim 1 above teaches the crystal is doped with rare earth element Er and Ce as well as Yb in order to produce a low-threshold high efficiency 1.5-1.6 micron band laser (Huang, [0007]).  
The examiner previously took official notice that it was well known in the art before the effective filing date of the claimed invention to use rare earth compounds containing Er and Ce such as Er2O3 and CeO2 in order to provide the rare earth dopants Er and Ce. Applicant did not traverse the official notice of the previous action, and the assertion that it was well known in the art before the effective filing date of the claimed invention to use rare earth compounds containing Er and Ce such as Er2O3 and CeO2 in order to provide the rare earth dopants Er and Ce is, therefore, taken to be admitted prior art. (see MPEP 2144.03C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds containing Er and Ce in the mixing and grinding step above in order to provide the rare earth dopants Er and Ce such as Er2O3 and CeO2 in the erbium doped silicate crystal.
As discussed above, in step 1,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well known oxides of Er such as Er203 as the compound containing Er;
the compound containing Yb is selected from oxides of Yb, such as Yb203 (Zhengping, [0021] and [0023]);  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well known oxides of Ce such as CeO2 as the compound containing Ce;
the compound containing Si is selected from oxides of Si, such as SiO2 (Zhengping, [0021]); 
the compound containing A is selected from carbonates of A, CaCO3, SrCO3, or BaCO3, and combinations thereof (Zhengping, [0021], CaCO3);
 the compound containing R is selected from oxides of R, Nb2O5, Ta2O5 and combinations thereof (Zhengping, [0021], R2O5 where R is Nb or Ta);
 the compound containing M is selected from oxides of M, Al203, Ga2O3, and combinations thereof (Zhengping, [0021], Ga2O3).
For claim 4, Zhengping teaches further teaches the crystals (the erbium-doped silicate crystal of the combination) are the laser gain media of a laser (abstract); the laser includes a laser oscillators and laser amplifiers ([0035], resonator and laser crystal).
For claim 5, the combination teaches the laser of claim 4 having a  wavelength of 1.5 µm, wherein the laser is a 1.5 µm pulse solid-state laser, 1.5 µm tunable solid-state laser, 1.5 µm frequency-doubled, or a 1.5 µm self-frequency-doubled solid-state laser ([0007], [0012]).
For claim 6, the combination as applied to the rejection of claim 1 above teaches a crystal of claim 1 used as a gain medium in a 1.5 µm laser (abstract). Zhengping further teaches the laser comprises a diode laser pumping system ([0033], semiconductor laser pump source), an input mirror (([0033], resonator input mirror), a gain medium ([0033], laser crystal) and an output mirror ([0033], resonator output mirror); the combination as applied to the rejection of claim 1 above teaches the gain medium is the erbium-doped silicate crystal of claim 1 (as discussed in the rejection of claim 1 above); the gain medium is located between the input mirror and the output mirror ([0033]).
The combination does not teach said diode laser pumping system comprises a 940 nm or 980 nm diode laser and an optical coupler. However, the examiner previously took official notice that it was well known in the art before the effective filing date to use a 940 nm or a 980 nm diode laser and an optical coupler in order to provide pumping energy to a gain medium such as the on in the above combination. Applicant did not traverse the official notice of the previous action, and the assertion that it was well known in the art before the effective filing date of the claimed invention; therefore, taken to be admitted prior art. (see MPEP 2144.03C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known 940 nm or a 980 nm diode laser and an optical coupler as a simple substitution for the pumping configuration of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pumping mechanism for the laser.  See MPEP 2143 I.B.
For claim 7, the combination as applied to the rejection of claim 6 above does not teach the laser further comprises a 1.5 µm Q-switching or mode-locking element. However, Huang teaches a laser comprises a 1.5 µm Q-switching or mode-locking element between the gain medium and the output mirror, or the Q-switching and the  mode-locking element are placed between the gain medium and the output mirror between the gain medium and the output mirror, the input mirror is directly deposited on the input surface of the gain medium, and the output mirror is directly deposited on the output surface of said Q-switching or mode-locking element; wherein the  Q-switching element is selected from a passively Q-switched crystal, such as the Co2: MgAl204 crystal, Co2+: ZnSe crystal, Cr2+: ZnSe crystal, and an acousto-optic Q-switched module ([0029]) in order to create a pulsed laser ([0029]); and it would have been obvious to include a 1.5 µm Q-switching or mode-locking element where the input mirror is directly deposited on the input surface of said gain medium, and said output mirror is directly deposited on the output surface of said Q-switching or mode-locking element as taught by Huang in the device of the previous combination in order to create a pulsed laser.
For claim 10, the combination as applied to the rejection of claim 6 above teaches the laser is a 1.5 µm laser (Huang, abstract)
The combination as applied to the rejection of claim 6 above does not teach “the laser is a 1.5 µm self-frequency-doubled solid-state laser, in the laser, using the gain medium as a self-frequency- doubling laser crystal, wherein a cut angle of the self-frequency-doubling laser crystal is a frequency-doubling phase-matching angle of an emitted fundamental 1.5 µm laser; the input mirror has a transmission T> 70% at 980 nm, and T< 0.5% at 1.5 µm and in the frequency- doubled waveband; the output mirror has a transmission T< 0.5% at 1.5 µm, and T> 70% in the frequency-doubled waveband.
However, Huang further teaches the laser may be a frequency-doubled solid-state laser, the input mirror has a high transmission at the pump wavelength, and high reflectivity at the fundamental frequency and frequency doubled waveband; the output mirror has a low transmission fundamental wavelength, and T> 70% in the frequency-doubled waveband in order to generate a frequency doubled output ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to frequency double the laser of the previous combination and to provide appropriately transmissive mirrors as taught by Huang in the device of the previous combination.
Zhengping further teaches the frequency doubled solid state laser is a self-frequency-doubled solid-state laser where the gain medium is used as a self-frequency- doubling laser crystal, wherein the cut angle of said self-frequency-doubling laser crystal is the frequency-doubling phase-matching angle of the emitted fundamental laser in order to provide a smaller, cheaper and simplified frequency doubled laser ([0016] [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gain medium of the previous combination as a self-frequency-doubling laser crystal as described by Zhengping in order to provide a smaller, cheaper and simplified frequency doubled laser.
The combination does not teach the particular reflectivities listed including T > 70% at 980 nm, and T< 0.5% at 1.5 µm and in the frequency-doubled waveband for the input mirror and transmission T< 0.5% at 1.5 µm for the output mirror.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimal ranges for the transmission and reflectivities of the mirrors at different wavelengths including those claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 13, Zhengping teaches R is Ta ([0021]).
For claim 14, Zhengping teaches the sintering temperature is 1100 to 1250 ºC ([0026]).
For claim 15, Zhengping teaches in the process of crystal growth, a pulling speed of the crystal is 0.6 to 1.5 mm/h, and a rotation rate for the crystal is 6 to 15 rpm ([0032]). Zhengping does not specify the growth temperature is 1200 to 1400 ºC. However, the growth temperature is a results effective variable, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal growth temperature including between 1200 and 1400 ºC since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN-106801257 (Zhengping) in view of CN-101588009 (Huang) and further in view of US 5,381,428 (McMahon).
For claim 8, the combination as applied to the rejection of claim 6 above does not teach said laser further comprises a wavelength-tunable element around 1.5 µm located between the gain medium and the output mirror; the wavelength-tunable element is selected from a birefringent filter, a grating, or a prism.
However, Huang teaches a laser comprises a wavelength-tunable element around 1.5 µm in order to obtain a tunable laser ([0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang’s wavelength-tunable element around 1.5 µm with the previous combination in order to obtain a tunable laser.
The combination of Zhengping and Huang does not teach the wavelength-tunable element is selected from a birefringent filter, a grating, or a prism. However, McMahon does teach a wavelength-tunable element may be provided by a birefringent filter, a grating, or a prism (col. 3, l.10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the birefringent filter, grating, or prism of McMahon in order to provide the wavelength tunable element of the previous combination.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN-106801257 (Zhengping) in view of CN-101588009 (Huang) and further in view of US 5,265,116 (Mooradian).
For claim 18,the combination as applied to the rejection of claim 6 above does not teach “the optical coupler is arranged between the diode laser and the input mirror; the input mirror has a transmission T> 70% in a pump waveband, and T< 0.5% at 1.5 µm, and the output mirror has a transmission 0.5%≤T≤ 10% at 1.5 µm, wherein the input mirror and the output mirror are disposed on the input surface of the gain medium and on the output surface of the gain medium respectively.
However, Mooradian teaches a laser (fig. 2A) with an optical coupler (fig. 2A, 42) is arranged between the pump laser (fig. 2A, 38) and the input mirror (fig. 2A, 34) wherein the input mirror (34) and the output mirror (fig. 2A, 36) are disposed on the input surface of the gain medium and on the output surface of the gain medium respectively (fig. 2A, 32) in order to form a compact microchip laser (title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Mooradian in the device of the previous combination in order to form a compact microchip laser.
The combination does not teach the particular reflectivities listed; the input mirror has a transmission T> 70% in a pump waveband, and T< 0.5% at 1.5 µm, and the output mirror has a transmission 0.5%≤T≤ 10% at 1.5 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimal ranges for the transmission and reflectivities of the mirrors at different wavelengths including those claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 11 and 12, the closest prior art cited in the rejection of claim 1 above does not teach M is Al and A is Sr, Ba, or a combination thereof. There is no suggestion or motivation to modify the art as applied in the rejection of claim 1 above to meet the additional limitations of claims 11 and 12.
Response to Arguments
Applicant’s arguments, see pages 10-11, sections II.-V. filed 8/18/2022, with respect to drawing and claim objections and rejections under 35 USC 101 and 112 have been fully considered and are persuasive.  The corresponding drawing and claim objections and rejections under 35 USC 101 and 112 has been withdrawn. 
Applicant's arguments filed 8/18/2022 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues at page 11, 3rd paragraph that Zhengping discloses CNGS doped with Yb3+ while Huang discloses (RReWO4)2 doped with Yb3+, Er3+, Ce3+. The applicant argues that there is no rationale to believe that the dopants Er and Ce would work in both crystals. The argument is not persuasive. CNGS and (RReWO4)2 are shown by Zhengping and Huang to both be suitable laser host crystals for dopants Yb3+. Based on the use of both crystals as host materials for laser the laser dopant Yb3+, it would have been reasonable for one of ordinary skill in the art before the effective filing date of the claimed invention to expect the CNGS to also function as a suitable host material for dopants Er3+, Ce3+.  
Applicant further argues at page 12, first paragraph that Zhengping produces a self-frequency doubling crystal for output at 520-540 nm and has not explained why doping with Er and Ce would have produced  a 1.5-1.6 micron laser and why there is an expectation for success. This argument appears to present a piecemeal analysis of the rejection and considers only the primary reference Zhengping rather than the combination of references. Huang illustrates that the additional dopants are expected to lead to a 1.5-1.6 micron laser ([0007]). It is further noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, at page 12, 1st paragraph that the proposed combination is an improper exercise of hindsight. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejections above do not include knowledge gleaned only from the applicant's disclosure, and are proper.
Applicant argues at page 12, second paragraph that the combination would require undue experimentation because it would require experimentation with at least three different dopants and different choices of R. However, adjusting three dopant levels and different choices of R does not instantly appear to represent an “undue amount of experimentation” for one of ordinary skill in the art before the effective filing date of the claimed invention. Applicant’s attorney has asserted that an undue amount of experimentation would be required, but has offered no evidence that determining dopant levels and choosing a suitable R should be considered an “undue amount of experimentation.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,733,371 (Hashio) discusses rotation rates in crystal growth. “Raman scattering spectra of Ca3NbGa3Si2O14 (CNGS) crystals” (Lan) describes the CNGS structure. “Growth, thermal and laser properties of a new self-frequency-doubling Yb:CNGS crystal” (Zhang) describes pull rates and doped CNGS. CN-101377015 (Tu) describes different oxide raw materials for dopants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Michael Carter/           Primary Examiner, Art Unit 2828